DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Macciola et al. (USPAPN 2013/0182002) discloses:
	receiving an image comprising a document page and a background area (see fig 3a, a scanned document with background);
determining, by a processor, first estimates of corners of a boundary between the document page and the background area; defining, by the processor, windows at the first estimates of the corners of the boundary; and calculating, by the processor, statistical measures of pixel values within the windows (see para [177]-[184], finding a document edge based on pixel brightness distributions in a small window around the document edge, and confirming the document edge based on secondary pixel brightness distributions).
However, Macciola does not disclose: determining, by the processor, second estimates of the corners of the boundary between the document page and the background area based on discontinuities in the statistical measures of the pixel values within the windows, wherein the second estimates of the corners are used to produce the document page. Similar reasons apply to claims 9, 13, and 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/Soo Jin Park/Primary Examiner, Art Unit 2668